Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschlbeck (DE 102010022127) (English translation included with copy of reference) in view of Roth (US 2013/0209213) and Weber (DE 195 01 637) (English translation included with copy of reference).
Interpretative note 1. With respect to minimizing instances of contact Applicants disclosure does not provide a unit of measure much less quantify the amount needed to achieved minimized contact. Nor does the disclosure explicitly state that there is zero instances of contact when minimized is achieved. Consequently, any amount of contact is interpreted as minimized. Moreover, the palletizing art discloses zero relative movement of a to-be-palletized layer with a previously palletized layer which equates to zero relative movement between the to-be-palletizer layer and the stops.
	Eschlbeck discloses a palletizing apparatus comprising 
a set-down belt which has a circulating conveyor belt 14 that defines a transport face for transporting article layers, and a compressing apparatus which has at least one front-side stop 20 and one rear-side stop 22, 
wherein a set-down belt is movable in a longitudinal direction BR1, BR2 (FIGS. 2, 4) relative to a compressing apparatus.
Eschlbeck does not disclose a first longitudinal position, in which a transport face is arranged in a manner offset in a longitudinal direction with respect to a compressing apparatus, a second longitudinal position, in which an article layer located on a transport face is arranged between stops in a longitudinal direction, a first deflection roller, and a set-down belt that moves from a second longitudinal position into a first longitudinal position, wherein an article layer that is located on a transport face is pushed temporally in succession against a front-side stop and against a rear-side stop. Nor does Eschlbeck does not disclose a control device set up to drive a circulating conveyor belt largely synchronously with movement of a set-down belt such that instances of contact of an article layer with a front-side stop and a rear-side stop are minimized.
Roth discloses compressing apparatus which has one front-side stop 90 and one rear-side stop 80, and a fork-supported set-down belt 215 that is movable in a longitudinal direction BR1, BR2 (FIGS. 2, 4) relative to a compressing apparatus between-
a first longitudinal position (FIG. 5), in which a transport face is arranged in a manner offset in a longitudinal direction (X) with respect to a compressing apparatus, and 
a second longitudinal position (FIG. 3a), in which an article layer located on a transport face is arranged between stops in a longitudinal direction.
Roth further discloses that belt 215 “may run in the same direction in either a clockwise or counter-clockwise manner and the belts may run at different or the same speeds.” (Para. 50). Roth teaches operation via control of belt 215 thusly:
(Para. 53) Referring to FIGS. 3a and 3b, an item 300 is shown being conveyed along the forks 65 so as to be stacked on a previously stacked item 305.
(Para. 54) As the item 300 moves past the position of the backstop 80, then the backstop 80 may move down generally vertically such that the tines 85 interdigitate with the forks 65.…Referring still to FIG. 3a, the item 300 may be retracted against the backstop 80 to advance the item 300 to the left in a longitudinal direction along the forks 65. This may occur by rotating the belt 215, or by moving the forks 65 in a lateral direction to the right against the backstop 80, or by combinations of rotating the belt 215 while moving the forks 65 against the backstop 80. 
	Consequently, Roth discloses a control device for controlling a set-down belt which is set up to drive a circulating conveyor belt with variable speeds (para. 50) such that, when a set-down belt moves from a second longitudinal position into a first longitudinal position, an article layer located on a transport face is pushed temporally in succession against a front-side stop and against a rear-side stop. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a set-down belt that is movable in a longitudinal direction relative to a compressing apparatus between a first longitudinal position, in which a transport face is arranged in a manner offset in a longitudinal direction with respect to a compressing apparatus, and a second longitudinal position, in which an article layer located on a transport face is arranged between stops in a longitudinal direction, and also a control device for controlling a set-down belt is provided drive a circulating conveyor belt with variable speeds such that, when a set-down belt moves from a second longitudinal position into a first longitudinal position, an article layer located on a transport face is pushed temporally in succession against a front-side stop and against a rear-side stop, as taught by Roth, thereby allowing for improved stacking alignment of an upper box on a lower box without altering the position of the lower box.
	Weber discloses that set-down belt 4 comprises a first deflection roller 4a that is rotatable about a first axis of rotation. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a set-down belt 4 that comprises a first deflection roller 4a that is rotatable about a first axis of rotation, as taught by Weber, thereby achieving higher palletizing speeds than that of previous apparatus’.
Weber does not explicitly disclose a diameter of a first deflection roller is at most  2% of a width of a conveyor belt. It is noted that Weber does not explicitly disclose 2%. MPEP 2144.05 states that “In order to properly support a rejection on the basis that an invention is the result of “routine optimization”, the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.” In this case a deflection roller is well-known in the art of goods conveyance as shown by the cited references and achieves a well-known result over 25 years old which is keeping a height, e.g. width of a circulating belt to a minimum while conveying goods along a belt from one to the other. Consequently, the diameter, e.g. width, of a deflection roller relative to belt width is a result-effective variable, i.e., a variable which achieves a recognized result. Upon inspection of Weber’s first deflection roller 4a is clearly has a small diameter relative to the width of belt 4. Consequently, the arrival at 2% or 1.5% was achieved through routine optimization. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a diameter of a first deflection roller that is at most 2% of a width of a conveyor belt where achieving 2% is accomplished through routine optimization because the prior art clearly discloses similar widths that achieve similar results.
As mentioned above Eschlbeck does not disclose a control device set up to drive a circulating conveyor belt largely synchronously with movement of a set-down belt such that instances of contact of an article layer with a front-side stop and a rear-side stop are minimized. And, as mentioned in interpretive note 1 since Applicant has not quantified “minimized” any contact can be said to be minimized. Roth teaches a controller that synchronizes movement of set-down belt 65 and circulating belt 215 to minimize contact between a layer and front and back stops. 
Paras. 62 & 64 of Roth respectively disclose:
“Note that because the backstop 80 and the squaring plate 90 operate substantially independent from the forks 65, this squaring operation may occur at a later time while the forks 65 are obtaining another item to be stacked. Thus, squaring operations may occur independent of the vertical positioning operations.” 
“As the belt 215 rotates, per operation 425, the forks 65 may be retracted against the backstop 80 and the forks 65 moved in a lateral direction to the right so that the item 300 will gradually become stacked on top of the previously stacked item 305. This is shown in operation 430. Of course, the item 300 may be moved laterally off the forks 65 without the use of the backstop 80 in the embodiments where a backstop 80 is omitted, such as in the embodiment shown in FIG. 3c.”  
In other words, if stops 80, 90 are not used when set-down belt 65 moves in a lateral direction and circulating conveyor belt 215 moves in a counter-clockwise direction there is zero contact between layer 505 and stops 80, 90. (See FIG. 5.) Consequently, the condition of minimizing instances is achieved because zero can be the least amount of contact. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a control device set up to drive a circulating conveyor belt largely synchronously with movement of a set-down belt such that instances of contact of an article layer with a front-side stop and a rear-side stop are minimized, as taught by Roth, thereby allowing for improved stacking alignment of an upper box on a lower box without altering the position of the lower box.
And, with respect to the amended language of claim 1:

    PNG
    media_image1.png
    111
    769
    media_image1.png
    Greyscale

	Roth discloses that compressing apparatus 75, 80, 90 moves vertically via motor 32 relative to set-down belt 15, 66, 45, 215 which moves vertically via motor 30. Moreover, Roth teaches that rear-side stop 80 “may be lifted in a substantially vertical direction with respect to the gantry 15 as the gantry 75 is moved in a substantially vertical direction with respect to the gantry 15. In this manner, items on the forks 65 to pass underneath the backstop 80. Regardless of the method for maneuvering the backstop 80 about the forks 65, the tines 85 and the forks 65 may maintain sufficient separation between the tines 85 and the forks 65 such that items are not pinched between the tines 85 and the forks 65 as they are conveyed through the stacking device 10.” (Para. [0041]) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a set-down belt and a compressing apparatus that are movable in a vertical direction (Z) relative to one another, and a rear-side stop that is movable in a vertical direction (Z) from a standby position into a working position, as taught by Roth, thereby allowing for improved stacking alignment of an upper box on a lower box without altering the position of the lower box.
Response to Arguments
Applicant's arguments filed Oct. 3, 2022 have been fully considered but they are not persuasive. The amendments have been addressed in the rejection above. 
Claim 10. Applicant argues that the previous office action failed to address the method step comprising:

    PNG
    media_image2.png
    115
    632
    media_image2.png
    Greyscale

The amendment does not set forth any steps involved in the method/process. A claim that recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn’t begin a step with “providing” or “using” or some other –ing ending word that provides the active step is interpreted as intended use. (Emphasis added.) Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). In this case, and as shown in the rejection above the cited prior art is at least capable of performing the claimed intended use. Consequently, the amendment to claim 10 was addressed because the language is similar to claim 1. For purposes of examination and to advance prosecution proper method claiming nomenclature was presumed in claim 10.
Applicant argues that the cited prior art does not disclose a circulating belt that circulates largely synchronously with movement of the set-down belt.
Applicant’s disclosure defines a circulating belt as including a set-down belt:

    PNG
    media_image3.png
    51
    615
    media_image3.png
    Greyscale

(Page 9, lines 4,5)
In other words, whether labeled as a circulating belt or a set-down belt the disclosure supports only one belt. Consequently, the cited prior art need disclose only one belt as well. Thus, the belt disclosed in the cited prior art moves synchronously with itself under Applicants definition.
Applicant argues that claims 8, 9, 12 & 13 were not addressed in the previous office action; amendment of claim 1 to include canceled claims 8 & 9 and claim 10 to include canceled claims 12 & 13; failure of previous office to identify the claims and limitations.
The previously cited prior art clearly discloses claims 8, 9, 12 & 13. The rejection of claim 1 has been edited with the new amendments because paragraph 41 of Roth discloses that rear-side stop 80 “may be lifted in a substantially vertical direction with respect to the gantry 15 as the gantry 75 is moved in a substantially vertical direction with respect to the gantry 15. In this manner, items on the forks 65 to pass underneath the backstop 80. Regardless of the method for maneuvering the backstop 80 about the forks 65, the tines 85 and the forks 65 may maintain sufficient separation between the tines 85 and the forks 65 such that items are not pinched between the tines 85 and the forks 65 as they are conveyed through the stacking device 10.” 
Applicant argues that Roth’s read-side stop is not moving in a vertical direction (Z) from a standby position into a working position.
Applicant states that its disclosure requires a standby position located above an article layer. Assuming this language appeared in the claim Roth discloses this feature. With respect to FIG. 3a rear stop 80 has a first position in which it functions to act as a stop for article 300 (solid line). Rear stop 80 has a second position raised a distance to allow a second article 30 to move from right to left. The movement being due to gantry 75.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652